                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                 WESTERN DIVISION

                                                  §
                                                  §              CASE No. 5:21-cv-04018
 HARVEST INTERNATIONAL, INC.,
                                                  §
      Plaintiff,                                  §             Judge Leonard T. Strand
                                                  §            Magistrate Mark A. Roberts
 v.                                               §
                                                  §
 THE PHOENIX INSURANCE                            §         STIPULATION OF DISMISSAL
 COMPANY aka TRAVELERS,                                        WITHOUT PREJUDICE
                                                  §
      Defendant.                                  §
                                                  §


         Harvest International, Inc., Plaintiff, and The Phoenix Insurance Company aka Travelers,

Defendant, pursuant to agreement and the provisions of FRCP 41(a)(1)(A)(ii) hereby stipulate to the

dismissal of this case without prejudice and without the entry of a Court Order.


                                              Respectfully submitted,


/s/ Glenn Johnson                             /s/ Brenda K. Wallrichs
GLENN JOHNSON (AT0003856)                     BRENDA K. WALLRICHS (AT0008203)
MCKEE, VOORHEES & SEASE, P.L.C.               LEDERER WESTON CRAIG PLC
801 Grand Avenue, Ste. 3200                   PO Box 1927
Des Moines, IA 50309                          118 Third Avenue SE, Suite 700
Ph: 515-288-3667                              Cedar Rapids, Iowa 52406-1927
Fax: 515-288-1338                             Phone: (319) 365-1184
Email: glenn.johnson@ipmvs.com                Fax: (319) 365-1186
Email: mvslit@ipmvs.com                       E-mail: bwallrichs@lwclawyers.com


COUNSEL FOR HARVEST                           COUNSEL FOR THE PHOENIX
INTERNATIONAL, INC.                           INSURANCE COMPANY aka TRAVELERS




                                                  1
                                      Certificate of Service

      The undersigned certifies that on July 29, 2021, the foregoing with the Clerk of Court using
the ECF system which will send notification of such filing to all counsel of record.



                                              By: /s/Glenn Johnson




                                                2
